Citation Nr: 0514164	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  96-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disorder.

2.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance or on housebound 
status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty for 8 
months between June 1970 and December 1971.  The matter 
addressed on the merits below is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  In February 
2003, the Court endorsed the Appellee's unopposed motion and 
vacated the portion of an October 2002 Board decision that 
determined new and material evidence was not received to 
reopen a claim of service connection for a psychiatric 
disorder, and remanded the matter for mandated action.  The 
case originally came before the Board on appeal from a July 
1998 (See explanation below) rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The Board remanded this matter in 
December 2003.

The matter addressed in the remand is on appeal from an 
August 1997 rating decision of the Huntington RO, which 
denied special monthly pension.  In March 1999, the Board 
issued a decision that, in pertinent part, denied special 
monthly pension based on the need for regular aid and 
attendance or on housebound status.  The veteran also 
appealed that decision to the Court.  In June 2000, the Court 
the March 1999 Board decision as to the special monthly 
pension claim and remanded the matter to the Board for 
specified action.  In January 2001, the Board implemented the 
Court mandates by remanding the special monthly pension issue 
to the RO.  In October 2002 the Board again remanded the 
matter to the RO.  

The veteran also filed an April 2003 notice of disagreement 
(NOD) initiating an appeal of a July 2002 rating decision 
assigning an effective date of August 8, 1995, for his non 
service-connected pension.  VA issued a statement of the case 
(SOC) in February 2004.  The veteran has not perfected an 
appeal in this matter by filing a substantive appeal, and 
that matter is not before the Board.

The issue of entitlement to special monthly pension benefits 
based on a need for aid and attendance or on housebound 
status is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.
FINDINGS OF FACT

1.  An unappealed October 1994 Board decision denied the 
veteran's claim of entitlement to service connection for a 
nervous disorder on the basis that such disability pre-
existed, and was not aggravated by, service.

2.  Evidence received since the October 1994 Board decision 
is new to the claims file, but does not bear directly and 
substantially on the question of whether a current 
psychiatric disability was incurred or aggravated in service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the October 1994 Board decision is 
not new and material, and a claim of service connection for a 
psychiatric disorder may not be reopened. 38 U.S.C.A. §§ 
5108, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002)).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the 
instant case.  The Board finds that the mandates of the VCAA 
are met.  

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  In a February 2004 letter, 
the RO advised the veteran of his and VA's responsibilities 
in claims development, and specifically of the type of 
evidence that was needed to establish this claim.  This 
letter, the February 2000 rating decision, an August 2001 
statement of the case (SOC), various correspondence from VA, 
the numerous supplemental statements of the case (SSOC) (the 
latest in August 2004), and the December 2003 Board remand, 
all notified the veteran of applicable laws and regulations, 
of what the evidence showed, and why his claim was denied.  
While notice did not precede the initial rating decision in 
this matter (obviously, as the decision preceded the VCAA), 
the claim was readjudicated after substantially full notice 
was given (see the August 2004 SSOC), and appellant has had 
ample opportunity to respond.  He is not prejudiced by any 
notice timing defect.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

Regarding notice content, the veteran was informed in the 
August 2001 SOC of the definition of new and material 
evidence and apprised of why new and material evidence was 
needed to reopen his claim.  The documents listed above all 
advised the veteran that he must submit new and material 
evidence to reopen the claim.  
Furthermore, the appellant was advised verbatim in the 
February 2004 letter to submit any evidence or information in 
his possession that pertains to his claim.  Via this letter 
and prior VA correspondence he was asked to identify or 
submit any additional medical evidence which may support the 
claim, advised of the type of evidence he needed to submit to 
establish his claim, and asked to assist in obtaining any 
outstanding medical records or any other evidence or 
information supporting this claim.  He is not prejudiced by 
the Board's proceeding without any further notice; he has 
been notified of everything necessary. 

Regarding the duty to assist, the RO had previously obtained 
the veteran's service medical records, and reports of his 
post-service treatment.  In a February 2004 statement he 
indicated that the only medical records he knew of were from 
treatment at the VA Medical Center (VAMC) in Beckley, West 
Virginia, and he specifically requested that VA obtain 
records from the physician who treated him for mental health 
problems at that facility.  VA obtained records from the 
Beckley VAMC including those from the named physician.  While 
the veteran asked (in a February 2004 statement) that the 
report of a VA examination on June 15, 2001 be secured), the 
record reflects that he failed to report for the examination 
scheduled on that date.  He has not identified any pertinent 
evidence outstanding.  VA's assistance obligations are also 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.
The February 2002 Court Order remanded this matter to the 
Board for readjudication consistent with a January 2002 
Appellee's motion.  That motion cited VA's obligation to 
comply with the duties to notify and assist mandated by the 
VCAA and precedent Court decisions concerning its 
application.  In December 2003 the Board remanded the matter 
for compliance with the VCAA.  As noted above, this has been 
done.  The mandates of the February 2002 Court Order are 
fulfilled.   

II.  Factual Background, Legal Criteria, and Analysis

Numerous RO and Board decisions dating back to 1976 have 
repeatedly denied the veteran's claim seeking service 
connection for a psychiatric disorder.  In an October 1994 
decision, the Board denied service connection for a nervous 
condition.  The veteran filed two motions for reconsideration 
of that decision, and each was denied.  He initiated an 
appeal of the decision to the Court, but withdrew that 
appeal.  (See Court Order dated May 14, 1997.)  Hence, the 
October 1994 Board decision became final, and is the last 
final denial of the claim.  [A July 1998 rating decision 
determined that new and material evidence had not been 
received to reopen a claim of service connection of a 
psychiatric disability, and declined to reopen that claim.  
The veteran initiated an appeal of the decision with a 
November 1998 NOD.  While it appears VA may have viewed the 
veteran's January 1999 submission of an earlier Joint Motion 
on appeal of the Board's 1994 decision as an indication that 
he wished to withdraw his appeal of the July 1998 rating 
decision, close review of the record established that was not 
the case.  Accordingly, the July 1998 decision did not become 
final.]  Significantly, finding that the October 1994 Board 
decision was the last final decision in this matter rather 
than according finality to the July 1998 rating decision 
affords the veteran a broader scope of review.

At the time of the October 1994 Board decision, the record 
included evidence of preservice treatment for anxiety and 
depression and evidence of problems with nervousness, anxiety 
and alcoholism first treated after service in the late 1970s.  
There was no evidence that a psychiatric disorder grew worse 
during service, except based on history provided by the 
veteran.  There was no mention of a psychiatric disability in 
the veteran's service medical records.  At discharge in 
December 1971, there was no mention of complaint, diagnosis 
or treatment for a psychiatric disorder, and a Report of 
Mental Status Evaluation noted no mental illness.

Based on such evidence, the October 1994 Board decision found 
that the veteran's psychiatric disability pre-existed service 
and was not aggravated by service.  

Potentially relevant evidence received since the October 1994 
Board decision includes the following: (1) numerous 
submissions by the veteran containing, essentially, 
restatements of his contentions (2) the report of a November 
1995 evaluation by a private psychologist, progress notes 
from a private facility through 1995, VA hospital and 
outpatient treatment records dated from October 1997 through 
July 2004; and (3) reports of VA examinations in January 
1996, October 2001, December 2001, and twice in January 2003.

Except as provided in Section 5108 of this title, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Under 38 C.F.R. § 
3.156(a), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  [An amended version of 38 C.F.R. § 
3.156(a) is effective only for claims to reopen filed on or 
after August 29, 2001.  The veteran filed this claim prior to 
August 2001.  Hence, the new version does not apply.]

As the previous denial of service connection for psychiatric 
disability was premised on a finding that psychiatric 
disability preexisted the veteran's active service and was 
not aggravated by service, for evidence to be new and 
material in this matter, and so significant that it must be 
considered to fairly decide the merits of the claim, it would 
have to either tend to show that a psychiatric disability did 
not preexist service, or it would have to tend to show that 
the psychiatric disability was not aggravated by (increased 
in severity during) service.  None of the competent 
additional evidence received since the October 1994 Board 
decision tends to show either.

The November 1995 private psychological evaluation, progress 
notes from a private facility through 1995, and VA treatment 
records (hospital and outpatient) through July 2004 generally 
report on the current status of the veteran's psychiatric 
disability and the treatment he was afforded.  None tends to 
show that a psychiatric disability did not preexist service 
or that the veteran's psychiatric disability increased in 
severity during service.  The January 1996 and October 2001 
VA examination reports reflect current psychiatric disability 
and note preservice anxiety problems.  They do not tend to 
show that preexisting psychiatric disability became worse 
during service.  On the contrary, the January 1996 examiner 
noted diagnoses of alcohol and substance abuse with dysthymic 
disorder and specifically indicated that all of the veteran's 
psychiatric problems predated service, and that his 
psychiatric disabilities were not service related.  And the 
October 2001 examiner opined (consistent with evidence on 
file prior to the October 1994 Board decision) that the 
veteran's problems with recurrent anxiety and depression 
predated service and were not service related.  On the more 
recent VA mental disorders examination in January 2003, the 
examiner reported that the veteran's records were reviewed 
and indicated that there were no findings relating the 
veteran's psychiatric problems to service.  While January 
2003 VA general examination physician noted the history 
provided by the veteran that his psychiatric problems were 
present prior to service and were aggravated in service, this 
examiner did not state an independent medical basis for 
agreeing with the veteran's reported history, nor did he 
conclude that the reported problem was of service onset or 
was otherwise related thereto.  (Furthermore, he would have 
no basis for making such a conclusion, as he had not examined 
or treated the veteran in the past and did not review the 
claims file in conjunction with this examination.)  The 
restatement of history provided by the veteran throughout 
this claim is a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, and is not competent medical evidence.  See  
LeShore v. Brown, 8 Vet. App. 405 (1995).  

As to the veteran's own opinions, he has not demonstrated he 
has medical training, expertise, or credentials that would 
qualify him to render a competent opinion regarding medical 
causation.  His lay opinions that his psychiatric disability 
was aggravated by service are not competent evidence, and 
cannot be deemed "material" for purposes of reopening his 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

For evidence to be new and material, it must bear directly 
and substantially on the matter at hand, and be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Here, no competent evidence 
received since October 1994 bears directly on the matter at 
hand.  No additional evidence received tends to show either 
that a psychiatric disability did not preexist service or 
that a preexisting psychiatric disability increased in 
severity (was aggravated) during service.  Accordingly, the 
additional evidence received is not new and material, and the 
claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for a 
psychiatric disorder is denied.


REMAND

As noted by the Court in its June 2000 decision, the Board's 
April 1998 remand instructions to the RO to re-rate the 
veteran's existing disabilities were not complied with.  
Accordingly, the Board again remanded the case in January 
2001.  The  RO failed to comply with the request to re-rate 
the veteran's existing disabilities, and the Board remanded 
the matter once more in October 2002, specifically directing 
the RO to re-evaluate the veteran's existing disabilities and 
readjudicate the claim.  (Notably, the February 2003 Court 
Order vacated only the October 2002 Board decision addressing 
the new and material evidence issue, and left undisturbed the 
remand in the matter of special monthly pension based on aid 
and attendance or on housebound status.)

Since October 2002, the RO has arranged for the veteran to 
undergo VA examinations in January 2003 and for an 
examination to determine need for aid and attendance or 
housebound status; however, the RO has not readjudicated the 
claim in light of the new evidence.  

A remand by the Court or the Board confers on the veteran, as 
a matter of law the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
Board is bound by the Court's June 2000 decision, and the 
matter of entitlement to special monthly pension may not 
proceed to a final decision on the merits until the RO has 
complied with the June 2000 Court instructions (and the 
Board's Remands).

Furthermore, in Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 
2003) (DAV), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) was inconsistent with 38 U.S.C.A. § 7104(a).  
The Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  

Here, a great deal of additional medical evidence has been 
received since the RO last addressed the matter of 
entitlement to special monthly pension based on the need for 
aid and attendance or on housebound status.  This evidence 
has not been considered by the RO, and the appellant has not 
waived initial AOJ consideration of the evidence.  The 
veteran is entitled to initial AOJ review of the additional 
evidence received.  

The Board is mindful that this matter has been pending for 
more than 8 years, and was previously remanded for further 
development/due process compliance, resulting in delay in the 
disposition.  However, the Board may not ignore due process 
considerations, and the veteran has contributed substantially 
to the resulting delay by his voluminous submissions while 
the claim has been pending.  

Accordingly, this case is REMANDED to the RO for the 
following:

The RO must re-adjudicate the veteran's 
claim for special monthly pension based 
on the need for aid and attendance or 
on housebound status in light of the 
additional evidence received (and in 
full compliance with previous remands).  
If it remains denied, the veteran and 
his representative should be furnished 
an appropriate SSOC and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review.

The purposes of this remand are to meet due process 
considerations and ensure compliance with the June 2000 Court 
decision, previous Board remands, the guidelines of the 
Circuit Court in DAV, supra, and Court's opinion in Stegall, 
supra.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims remanded by the Board for additional 
development must be handled in an expeditious manner. 




	                     
______________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


